ACCEPTED
                                                                                                 05-17-00777-CV
                                                                                       FIFTH COURT OF APPEALS
                                                                                                 DALLAS, TEXAS
                                                                                               6/8/2018 11:04 AM
                                                                                                      LISA MATZ
                                                                                                          CLERK

                                   NO. 05-17-00777-CV

                                                                                 FILED IN
                                                                          5th COURT OF APPEALS
                        In the Fifth Court of Appeals                         DALLAS, TEXAS
                                                                          6/8/2018 11:04:37 AM
                                                                                LISA MATZ
                                                                                  Clerk
         COMPASS BANK, an
         Alabama Banking                            Appellant,
         Corporation, authorized to
         do business as BBVA
         Compass,

                                              VS.

         RECILLIA JOHNSON and
                                                    Appellee.
         All Other Occupants of 3420
         Detonte Street, Dallas, TX
         75223,



                    APPELLANT’S RESPONSE TO
         APPELLEE’S MOTION FOR WRONGFUL FORECLOSURE
        COMES NOW Compass Bank, Appellant, and files this response to Appellee’s Motion

for Wrongful Foreclosure. Appellant would respectfully show the Court as follows:

        1.     The Court rendered Judgment in favor of Appellant in this appeal on April 30,

2018.

        2.     On May 15, 2018, Appellee filed a pro se Motion for Rehearing, which the Court

construed as a motion for extension of time for filing a motion for rehearing.

        3.     On June 4, 2018, Appellee filed a pro se Motion for Wrongful Foreclosure, which

in substance is a motion for rehearing.

        4.     Appellee argues in her Motion for Wrongful Foreclosure that the underlying
foreclosure sale was wrongful and that Appellant did not give her a chance to save her home after

she fell sick and she submitted unspecified paperwork and “doctors paper.” Appellee did not file

a brief in this appeal.

        5.      As set forth in the Court’s Memorandum Opinion in this appeal, “[t]he only issue

in a forcible detainer action is which party has the right to immediate possession of the property.

Shutter v. Wells Fargo Bank, N.A., 318 S.W.3d 467, 470 (Tex. App.—Dallas 2010, pet. dism’d

w.o.j.). Whether the sale of the property under a deed of trust is invalid may not be determined in

a forcible detainer and must be brought in a separate suit. Id.at 471.”

        6.      Therefore, any argument regarding the validity of the foreclosure sale is outside

the scope of this appeal.

        7.      In her motion, Appellee only discusses the validity of the underlying foreclosure

sale and has made no argument regarding which party has the superior right to immediate

possession of the property.

        8.      Appellant has proven its superior right to immediate possession of the property,

and this Court agreed with Appellant’s arguments, stating in its Memorandum Opinion that based

on the “unobjected-to evidence, Compass Bank established its superior right to immediate

possession as a matter of law.” Therefore, Appellee’s Motion for Wrongful Foreclosure should

be denied.

        WHEREFORE Compass Bank, Appellant, respectfully requests that Appellee’s Motion

for Wrongful Foreclosure be denied.
                                                   Respectfully submitted,


                                                   /s/ Jeremiah B. Hayes
                                                   Selim H. Taherzadeh
                                                   Texas Bar Number: 24046944
                                                   Jeremiah B. Hayes
                                                   Texas Bar Number: 24048532
                                                   Taherzadeh, PLLC
                                                   5001 Spring Valley Road, Suite 1020W
                                                   Dallas, Texas 75244
                                                   Telephone:          (469) 729-6800
                                                   Facsimile:          (469) 828-2772
                                                   Email: st@taherzlaw.com

                                                   ATTORNEYS FOR THE APPELLANT

June 8, 2018




                               CERTIFICATE OF SERVICE

        A copy of the foregoing document is being served on the below by certified mail, return
receipt requested, and first-class mail in accordance with the Texas Rules of Civil Procedure on
June 8, 2018.

Recillia Johnson
3420 Detonte Street
Dallas, TX 75223

Occupant(s)
3420 Detonte Street
Dallas, TX 75223


                                                   /s/ Jeremiah B. Hayes
                                                   Jeremiah B. Hayes